Exhibit 3
                                 Engineered Fuel Pellet Supply Agreement

                                                   January 31, 2020
Buyer agrees to purchase Pellets from Seller, and Seller agrees to deliver Pellets to Buyer in accordance with terms and
conditions in this Pellet S    A           ( A            ).


Buyer:            LA      W        E        C         , LLC       Seller:         Convergen Energy WI, LLC



Commodity:       The engineered fuel        (        Pellets ) sold and delivered to Buyer hereunder from S
                 located in Green Bay, WI ( F           ),     shall generally satisfy the Typical Specifications, as set forth
                 herein.

Contract Term: The term of this Agreement shall commence on January 31, 2020 (              E         D     )
                                   (10)       (      T      ),                                     A
               this Section below. Subject to the rights of the Bank (as defined below) under the Collateral
               Assignmen (                       )         B                              ,     A
                           (     , D          ): ( ) B              ,
               other party, if such other party: (i) becomes insolvent or is generally unable to pay, or fails to pay, its
               debts as they become due; (ii) files or has filed against it, a petition for voluntary or involuntary
               bankruptcy, or otherwise becomes subject, voluntarily or involuntarily, to any proceeding under any
               domestic or foreign bankruptcy or insolvency law; (iii) seeks reorganization, arrangement, adjustment,
               winding-up, liquidation, dissolution, composition or other relief with respect to it or its debts; (iv)
               makes or seeks to make a general assignment for the benefit of its creditors; or (v) applies for or has a
               receiver, trustee, custodian, or similar agent appointed by order of any court of competent jurisdiction to
               take charge of or sell any material portion of its property or business, or (b) By either party if the other
               party is in material breach of, or threatens to breach, this Agreement and either the breach cannot be
               cured or, if the breach can be cured, it is not cured by such other party within a commercially reasonable
               period of time under the circumstances, in no case exceeding thirty (30) days following such other
                                                                                                      -breaching party.

                  The parties hereby acknowledge that each party has entered into a Collateral Assignment, dated January
                  31, 2020,       BMO H         B     N.A. (        B      ),                                 (A)
                  assigned to the Bank all of its right, title and interest of, in and to this Agreement and any extensions or
                  renewals of this Agreement, and (B) granted to Bank a security interest in and to all rights and remedies
                                                    A             (     , C            A            ,               ,
                    C         A             ). E                                      C          A                       by the
                  other party and hereby acknowledges and agrees to the terms thereof. Neither party shall terminate this
                  Agreement by reason of the occurrence of any Default, unless and until the party seeking to terminate
                      A            (    T              P       ) shall have given Bank a copy of the notice of Default
                                               (     D              P     ). E                         B
                  right to cure such Default within forty-        (45)          B                            ( ,      ch
                  Default cannot reasonably be cured within such forty-five (45) day period, Bank shall have such longer
                  time as may be necessary to cure such Default; provided that Bank commences the cure within such
                  period and diligently pursues the cure thereafter). T B                                    A
                  not be construed as a requirement or affirmative duty to take such action. Upon Bank succeeding to a

                                                              1
                                            A                        C          A                         ,
                  party acknowledges and agrees to recognize Bank (and its successors and assigns) as party to this
                  Agreement and to be bound by and perform all of the obligations and conditions imposed upon such
                  other party under this Agreement.

Base Price:       Subject to adjustment as provided below, the initial price for the Pellets shall be $50 per ton at Delivery
                  P      (     B    P      ). C                                              E          D ,
                  each subsequent anniversary thereof during the Term, the Base Price shall increase by 1.5% on a
                  cumulative basis (i.e., to $50.75 after the first anniversary date, $51.51_after the second anniversary date,
                  etc.). Seller will arrange for transportation of the Pellets based on a mutually agreed upon delivery
                  schedule. Transportation of the Pellets will be arranged and paid for by Seller. Buyer will reimburse
                  Seller for transportation at cost based on invoices sent by Seller. Seller will negotiate with transportation
                  providers on a commercial best efforts basis.

Contract          Subject only to Force Majeure, Seller shall ship and Buyer shall accept for purchase a minimum of 40,000
Quantity          total tons per year (    M         A         ). I
                  other situations that could substantially reduce deliveries in any given month, the parties agree to target
                  regular monthly shipments of approximately 4,500 tons per month. Buyer and Seller shall provide each
                  other with advance notice of any scheduled power plant outages or other circumstances that would result
                  in a material deviation from the agreed regular monthly shipping schedule.

Delivery Point:   Buyer F             L A , MI, or any other location mutually agreed in writing by the parties. Seller
                  shall be responsible for arranging all shipments of Pellets to Buyer.

Specifications:   As used herein, the following capitalized terms shall have the meanings set forth h     : () S
                  means a shipment of Pellets loaded by Seller into one or more trucks for transportation to Buyer; and (ii)
                   Typical Specifications means a set of specifications representing the general quality (subject to the
                  acceptable variations as set forth herein) of the Pellets sold to Buyer from time to time; with the
                  understanding        Typical Specifications are not to be considered guaranteed specifications and any
                  given Shipment of Pellets may vary from the Typical Specifications and shall be accepted by the Buyer
                  so long as such Pellets do not exceed the maximum sulfur, maximum chlorine, or ash content or fall below
                  the minimum BTU/lb level, as the case may be, as set forth in the following Rejection Limits:

                                                                       Typical-Dry Basis        Rejection Limits-Dry Basis

                           Sulfur Content (% by weight)                        0.17                       0.5 Max
                                     BTU/lb                                  11,250                      8,500 Min
                             Moisture (% by weight)                           5.5%                        14 Max
                            Ash Content (% by weight)                           6.5                       16 Max
                             Chlorine Content (ppm)                           1,000                      1,800 Max



Epa Alternative Convergen Energy WI LLC was previously granted by U.S.EPA Alternative Fuels designation for the
Fuels                                              G     B                           . T EPA
Designation                               CE                                                      -      ,     -hazardous
                secondary material under 40 CFR 112. This alternative fuel designation is important in that solid fuel
                production of steam and power authorized under an applicable Federal or State permit will not be subject
                to the Commercial and Industrial Solid Waste Incinerator (CISWI) rules, i.e. the CE fuel pellets can be
                used similar to traditional fuels such as coal, tire-derived fuel, railroad ties, construction demolition
                        ,                    ,    . W

                                                            2
                 changes to the U.S. EPA Alternative Fuels Program they are still approved as an Alternative Fuel on a
                 case by case basis during the applicable Federal and/or State Air Permitting process.

BTU              If the actual Btu of the Pellets varies from the Typical 11,250 BTU/lb +/- 250 BTU/lb level, there will
Adjustment:      be a per ton price adjustment (increase or reduction) for each ton of Pellets determined as follows:

                 BTU Price Adjustment = [ (Act Btu     11,250) ÷ 11,250] * Contract Price

                  Where: Act Btu = Actual average BTU content of the Pellets for deliveries made during any given
                  month. If the pellets are between the 11,250 +/- 250 BTU/lb range, no BTU adjustment will be made.

BTU Quality    BTU quality to be tested, S               , S           -house laboratory based on representative samples
Determination: collected by Seller from daily production at the Facility. Seller will prepare a monthly composite
               sample by combining daily representative samples. Seller, at S               , will test monthly composite
               sample at a certified third-party laboratory. These tests will consist of short proximate analysis
               (BTU/lg., Moisture, Ash, Chlorine and Sulfur). The results of the monthly composite test shall be
               provided to Buyer on a periodic basis. If Buyer requires a split test independently, Seller shall provide
               Buyer with the samples necessary to perform such tests. Buyer shall pay the cost of such split tests and
               any other additional sample testing performed by an outside laboratory.

Weights:         The weight of all Pellets purchased and sold pursuant to this Agreement shall be determined by certified
                 truck scales at the Delivery Point. Seller shall provide notice of such weights to Buyer within 48 hours of
                 truck loading.

Rejection:       Buyer may reject any Shipment of Pellets that fails to conform to any one of the Rejection Limits.
                 Rejection of such non-conforming Pellets            B                               S
                 to deliver conforming Pellets under this Agreement. Disposal of rejected Pellets, including all
                 transportation charges associated with the rejected Pellets,      S             . B         S
                                             S                        .

Invoices and     Seller will invoice Buyer for Pellets delivered and corresponding transportation costs, promptly at the end
 Payment         of each week for Pellets loaded on trucks during the immediately prior week. Invoices shall be mailed to:
 Terms:
                 LA     W        E        C          LLC
                 157 S. Main Street
                 L A , MI 49946
                 Attn: Plant Manager


                 Buyer shall pay invoices no later than thirty (30)                             S                 ,
                 weights of Pellets and Adjustments as determined in this Agreement. Payment shall be remitted to Seller
                 at the address provided in the invoice. Late payment shall be subject to interest at the rate of 0.75% per
                 month of amount due.

                 BTU adjustments will be calculated based on the monthly composite average and billed on a separate
                 invoice at the end of each month.

Additional       T                                Convergen     A           T          C
Conditions:      Agreement.



                                                           3
         Convergen Energy WI LLC                L A e Wa de E ec ic C   a   , LLC

By:                                    By:

Name:    Gregory Merle                 Name:

Title:   President                     Title:




                                   4
                                 CONVERGEN ENERGY WI LLC
                              ADDITIONAL TERMS AND CONDITIONS


1. LIMITATION ON WARRANTY. EXCEPT AS EXPRESSLY SET FORTH HEREIN, SELLER
EXPRESSLY DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES, WRITTEN OR
ORAL, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY WITH
RESPECT TO CONFORMITY TO SAMPLES, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE.

2. FORCE MAJEURE. If, by reason of: (i) strikes or other labor troubles, (ii) governmental prohibitions,
preemptions, restrictions or other controls, (iii) shortages of fuel, supplies or labor, (iv) acts of God or the
elements (such as tornado, hurricane, flood, or abnormally inclement weather for the season), (v) civil
commotion, acts of war, terrorism or the public enemy, (vi) fire or other casualty or catastrophe, (vii)
accidents or mechanical breakdowns, (viii) any other cause beyond an affected party's reasonable control
(excluding, however, any financial inability), or (ix) the making of alterations, installations, improvements,
       ,                                      ,                                            (
in the preceding clauses being herein referred to as "Force Majeure"), the observance, performance or
compliance with, any non-monetary obligation (i.e., any obligation other than the obligation to pay a sum
of money) on the part of an affected party to observe, perform or comply with, is prevented or delayed,
including the inability to supply, provide or furnish, or a delay in supplying, providing or furnishing, any
product expressly or implicitly to be supplied, provided or furnished, or the inability to make, or a delay in
making, any alteration, installation, improvement, repair, addition or other physical change in, to or about
                                                                  ,                              ,
supplying, any equipment, fixtures or other materials, then, for so long as such affected party shall be unable
to observe, perform or comply with, or shall be delayed in the observance, performance or compliance with,
any such non-                      ,    A                                           ligation to observe, perform
and comply with any such non-monetary obligation shall be excused for the period during which the Force
Majeure prevents or delays such observance, performance or compliance. The party claiming suspension
of performance by reason of Force Majeure shall notify the other party as soon as practicable but no later
than ten (10) days after the commencement of the event of Force Majeure. During such event of Force
Majeure, the affected party shall use reasonable commercial efforts to remedy or eliminate such Force
Majeure. . Any deficiencies in deliveries or acceptance of delivery caused by Force Majeure shall not be
taken into consideration for purposes of calculating damages suffered by a party as a result of the other
party not shipping or accepting shipment of the Minimum Amount. In no event shall a Force Majeure be
construed to relieve a party of any obligations under this Agreement solely because of increased costs or
other adverse economic consequences that may be incurred by such party through performance of such
obligations.

3. LIMITATION ON LIABILITY. Neither Seller nor Buyer shall be liable to the other for consequential,
incidental, punitive, exemplary or indirect damages, lost profits, or business interruption damages, whether
by statute, in tort or in contract, under any indemnity provision or otherwise.

4. TITLE/RISK OF LOSS. Seller warrants good title to all Pellets delivered hereunder free and clear of
all claims and encumbrances. Title and risk of loss shall pass from Seller to Buyer upon delivery at the
specified Delivery Point.

5. ASSIGNMENT. Neither party shall assign this Agreement without the prior written consent of the
other party, which consent may not be unreasonably withheld or delayed.



                                                       5
6. NO WAIVER. Waiver of any breach of this Agreement shall not be construed as a waiver of any other
breach.

7. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND GOVERNED BY THE
LAWS OF THE STATE OF WISCONSIN, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW.

8. CONFIDENTIALITY. Each party acknowledges that this Agreement contains confidential
information which would put them at a competitive disadvantage if disclosed to the public. Therefore, the
terms of this Agreement shall be kept confidential by the parties, except to the extent disclosure may be
required by law, regulation, or judicial or an administrative order, or to affiliated companies as necessary
for the administration of this Agreement. Notwithstanding the above, in connection with the sale,
disposition or financing of the Facility, Seller may disclose this Agreement to any lender, potential lender
or any investor or potential investor, provided in each case that the party to whom the information is to be
disclosed agrees in writing to be bound by confidentiality provisions at least as restrictive as those in this
Agreement.

9. NOTICES TO BUYER. Notices required to be sent under this Agreement shall be in writing, shall be
sent to Buyer, and shall be effective when received by mail, email or via facsimile at the address shown
below:

10. FORWARD CONTRACT. The a ie ag ee ha hi                      a ac i c         i e a f   a d
c    ac a d ha he a ie ha c            i e f      a dc      ac e cha          i hi he ea i g f
the United States Bankruptcy Code 11 U.S.C. Section 101 (25) and (26) respectively.

11. ARBITRATION. All Disputes shall be exclusively, finally and conclusively settled by binding
arbitration under the Rules of Arbitration of the American Arbitration Association in accordance with its
C              A             R     (      A            A        )                  (     R       ) (
specifically modified by this Agreement). The parties shall continue to perform their respective obligations
under this Agreement pending conclusion of the arbitration. As used herein, Dispute means any
disagreement, controversy or claim that arises between Vendor and Customer regarding the interpretation,
fulfillment, or implementation of any provision of this Agreement, or regarding the rights and obligations
of the parties (including, without limitation, the validity of the agreement of the parties to arbitrate, the
arbitrability of the issues submitted to arbitration hereunder, and any conflict of laws issues in connection
with this Agreement).

T                                                                                      (     A       T         )
to be appointed by the Arbitration Authority. Unless as otherwise required hereunder for a particular
Dispute, the Arbitration Authority shall appoint an independent arbitrator that is generally familiar with the
business which is the subject of this Agreement, and preferably has no fewer than five years of practical
experience in the relevant field that is implicated by the Dispute in issue in accordance herewith. No more
than 30 days after the Request for Arbitration has been delivered to the Arbitration Authority, the
Arbitration Authority shall submit a list of at least five potential arbitrators to each party. Each party shall
have a period of no more than 15 business days in which to register objections to any of the proposed
arbitrators based upon lack of independence, lack of qualification or any other material factor which would
substantially impair the arbitrator's effectiveness for the Dispute in issue. The Arbitration Authority shall
then consider such objections, if any, and shall then appoint the Arbitral Tribunal no more than 60 days
after the Request for Arbitration has been delivered to the Arbitration Authority. The appointment of the
Arbitral Tribunal by the Arbitration Authority shall be final and binding on the parties.



                                                       6
Each party acknowledges and agrees that the other party would be damaged irreparably in the event any of
the provisions of this Agreement are not performed in accordance with their specific terms. Accordingly,
pending completion of arbitration pursuant to this provision, either party shall have the right to seek a
temporary restraining order, injunctive relief or other interim or provisional relief on the grounds that such
relief would otherwise be available at law or in equity. If any such relief is obtained, the arbitrator will
address the continuance, modification or termination of such relief, and the decision regarding such relief
shall be binding on the parties.

The arbitration shall be conducted in the English language in Madison, Wisconsin. The Arbitral Tribunal
conduct a hearing no later than 90 days after delivery of the Request for Arbitration, and a decision shall
be rendered by the Arbitral Tribunal within 30 days after the final hearing.

At the hearing, the parties shall present such evidence and witnesses as they may choose, with or without
counsel. Adherence to formal rules of evidence shall not be required, and the Arbitral Tribunal shall
consider any evidence and testimony that it determines to be relevant, in accordance with procedures that
it determines to be appropriate.

The arbitration award shall be in writing and shall specify the factual and legal bases for the award. Except
with respect to (i) S                        M          A         (       F     M                      S    )
or (ii) B                                    P       actually received by Buyer up to the Minimum Amount
(absent Force Majeure applicable to Buyer), neither party shall be entitled to, and no award shall include,
any amount for, lost profits or revenues, lost business opportunities, business interruption, or punitive or
exemplary damages for any claim arbitrated pursuant to this Agreement.

The Arbitral Tribunal shall be entitled to a fee commensurate with fees for professional services requiring
similar time and effort in the location where the arbitration takes place. The fees of the Arbitral Tribunal
and other costs of the arbitration shall be borne equally by the parties, except when the arbitrator decides
to impose the total cost on the defeated party.

All decisions of the Arbitral Tribunal shall be final and binding on the parties and may be entered against
them in any court of competent jurisdiction. Any judgment rendered by the Arbitral Tribunal against a party
may be executed against such party's assets in any jurisdiction where the party has assets.

Each of the parties irrevocably submits to the non-exclusive jurisdiction of the appropriate courts in the
country in which it has assets and in the United States in any legal action or proceeding relating to such
execution of judgment.

Any Dispute brought pursuant to the terms of this provision must be brought within two years of the date
that the party aggrieved by the event or condition, or notice of such event or condition giving rise to the
dispute, becomes aware of the same.




                                                      7
                                                                                   Page:                    1



Convergen Energy WI LLC                                          Invoice Number: 0020249-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                      Invoice Date: 4/2/2020
                                              Invoice
                                                                   Salesperson:

                                                                   Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                     Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                                 Customer P.O.: 109476
White Pine, MI 49971
                                                                       Ship VIA:

Contact:                                                                 Terms: Net 30 Days




Item Code                       Description             UM          Quantity                 Price              Amount

PELLETS1/2                      Pellets                 EACH              22.030                 75.000            1,652.25
       TN-157435 /TS#24427
PELLETS1/2                      Pellets                 EACH              30.440                 75.000            2,283.00
       TN-157434 /TS#24418 /AF#1027




                                                                                             Net Invoice:          3,935.25
                                                                                                 Freight:              0.00
                                                                                              Sales Tax:                 0.00
                                                                                           Invoice Total:          3,935.25
                                                                                   Page:                    1



Convergen Energy WI LLC                                          Invoice Number: 0020279-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                      Invoice Date: 4/2/2020
                                              Invoice
                                                                   Salesperson:

                                                                   Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                     Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                                 Customer P.O.: 109476
White Pine, MI 49971
                                                                       Ship VIA:

Contact:                                                                 Terms: Net 30 Days




Item Code                       Description             UM          Quantity                 Price              Amount

PELLETS1/2                      Pellets                 EACH              26.810                 75.000            2,010.75
       TN-157464 /TS#24445
PELLETS1/2                      Pellets                 EACH              20.300                 75.000            1,522.50
       TN-157463 /TS#24441
PELLETS1/2                      Pellets                 EACH              30.210                 75.000            2,265.75
       TN-157462 /TS#24434 /AF#1028




                                                                                             Net Invoice:          5,799.00
                                                                                                 Freight:              0.00
                                                                                              Sales Tax:                 0.00
                                                                                           Invoice Total:          5,799.00
                                                                                Page:                    1



Convergen Energy WI LLC                                       Invoice Number: 0020280-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                   Invoice Date: 4/3/2020
                                           Invoice
                                                                Salesperson:

                                                                Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                  Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                              Customer P.O.: 109476
White Pine, MI 49971
                                                                    Ship VIA:

Contact:                                                              Terms: Net 30 Days




Item Code                    Description             UM          Quantity                 Price              Amount

PELLETS1/2                   Pellets                 EACH              23.080                 75.000            1,731.00
       TN-157489 /TS#24466
PELLETS1/2                   Pellets                 EACH              22.650                 75.000            1,698.75
       TN-157488 /TS#24465
PELLETS1/2                   Pellets                 EACH              21.030                 75.000            1,577.25
       TN-157487 /TS#24461




                                                                                          Net Invoice:          5,007.00
                                                                                              Freight:              0.00
                                                                                           Sales Tax:                 0.00
                                                                                        Invoice Total:          5,007.00
                                                                                   Page:                    1



Convergen Energy WI LLC                                          Invoice Number: 0020310-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                      Invoice Date: 4/6/2020
                                              Invoice
                                                                   Salesperson:

                                                                   Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                     Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                                 Customer P.O.: 109476
White Pine, MI 49971
                                                                       Ship VIA:

Contact:                                                                 Terms: Net 30 Days




Item Code                       Description             UM          Quantity                 Price              Amount

PELLETS1/2                      Pellets                 EACH              29.800                 75.000             2,235.00
       TN-157507 /TS#24454 /AF#1030
PELLETS1/2                      Pellets                 EACH              23.590                 75.000             1,769.25
       TN-157519 /TS#24493
PELLETS1/2                      Pellets                 EACH              36.900                 75.000             2,767.50
       TN-157523 /TS#24502
PELLETS1/2                      Pellets                 EACH              24.280                 75.000             1,821.00
       TN-157524 /TS#24501
PELLETS1/2                      Pellets                 EACH              27.240                 75.000             2,043.00
       TN-157525 /TS#24524
PELLETS1/2                      Pellets                 EACH              29.140                 75.000             2,185.50
       TN-157526 /TS#24531
PELLETS1/2                      Pellets                 EACH              28.420                 75.000             2,131.50
       TN-157527 /TS#24519
PELLETS1/2                      Pellets                 EACH              33.800                 75.000             2,535.00
       TN-157522 /TS#24497 /AF#1034
PELLETS1/2                      Pellets                 EACH              28.450                 75.000             2,133.75
       TN-157521 /TS#24496 /AF#1033
PELLETS1/2                      Pellets                 EACH              28.720                 75.000             2,154.00
       TN-157520 /TS#24495 /AF#1032
PELLETS1/2                      Pellets                 EACH              22.780                 75.000             1,708.50
       TN-157516 /TS#24481
PELLETS1/2                      Pellets                 EACH              23.210                 75.000             1,740.75
       TN-157515 /TS#24474 /AF#1031
PELLETS1/2                      Pellets                 EACH              22.550                 75.000             1,691.25
       TN-157518 /TS#24483




                                                                                             Net Invoice:         26,916.00
                                                                                                 Freight:              0.00
                                                                                              Sales Tax:                 0.00
                                                                                           Invoice Total:          26,916.00
                                                                                   Page:                    1



Convergen Energy WI LLC                                          Invoice Number: 0020342-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                      Invoice Date: 4/8/2020
                                              Invoice
                                                                   Salesperson:

                                                                   Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                     Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                                 Customer P.O.: 109476
White Pine, MI 49971
                                                                       Ship VIA:

Contact:                                                                 Terms: Net 30 Days




Item Code                       Description             UM          Quantity                 Price              Amount

PELLETS1/2                      Pellets                 EACH              22.470                 75.000            1,685.25
       TN-157576 /ST#24582 /AF#1037
PELLETS1/2                      Pellets                 EACH              21.180                 75.000            1,588.50
       TN-157575 /AF#1036 /TS#24581




                                                                                             Net Invoice:          3,273.75
                                                                                                 Freight:              0.00
                                                                                              Sales Tax:                 0.00
                                                                                           Invoice Total:          3,273.75
                                                                                Page:                    1



Convergen Energy WI LLC                                       Invoice Number: 0020362-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                   Invoice Date: 4/9/2020
                                           Invoice
                                                                Salesperson:

                                                                Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                  Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                              Customer P.O.: 109476
White Pine, MI 49971
                                                                    Ship VIA:

Contact:                                                              Terms: Net 30 Days




Item Code                    Description             UM          Quantity                 Price              Amount

PELLETS1/2                   Pellets                 EACH              24.060                 75.000            1,804.50
       TN-157627 /TS#24594
PELLETS1/2                   Pellets                 EACH              23.570                 75.000            1,767.75
       TN-157626 /TS#24596




                                                                                          Net Invoice:          3,572.25
                                                                                              Freight:              0.00
                                                                                           Sales Tax:                 0.00
                                                                                        Invoice Total:          3,572.25
                                                                                   Page:                    1



Convergen Energy WI LLC                                          Invoice Number: 0020392-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                      Invoice Date: 4/13/2020
                                              Invoice
                                                                   Salesperson:

                                                                   Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                     Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                                 Customer P.O.: 109476
White Pine, MI 49971
                                                                       Ship VIA:

Contact:                                                                 Terms: Net 30 Days




Item Code                       Description             UM          Quantity                Price               Amount

PELLETS1/2                      Pellets                 EACH              27.480                 75.000             2,061.00
       TN-157687 /TS#24644 /AF#1044
PELLETS1/2                      Pellets                 EACH              23.400                 75.000             1,755.00
       TN-157686 /TS#24645
PELLETS1/2                      Pellets                 EACH              29.180                 75.000             2,188.50
       TN-157681 /TS#24652
PELLETS1/2                      Pellets                 EACH              36.870                 75.000             2,765.25
       TN-157682 /TS#24654
PELLETS1/2                      Pellets                 EACH              28.780                 75.000             2,158.50
       TN-157683 /TS#24659
PELLETS1/2                      Pellets                 EACH              29.220                 75.000             2,191.50
       TN-157684 /TS#24661
PELLETS1/2                      Pellets                 EACH              24.030                 75.000             1,802.25
       TN-157685 /TS#24647 /AF#1043
PELLETS1/2                      Pellets                 EACH              22.210                 75.000             1,665.75
       TN-157679 /TS#24639
PELLETS1/2                      Pellets                 EACH              20.590                 75.000             1,544.25
       TN-157678 /TS#24637
PELLETS1/2                      Pellets                 EACH              23.720                 75.000             1,779.00
       TN-157677 /TS#24630 /AF#1042
PELLETS1/2                      Pellets                 EACH              24.660                 75.000             1,849.50
       TN-157676 /TS#24628 /AF#1041
PELLETS1/2                      Pellets                 EACH              30.320                 75.000             2,274.00
       TN-157675 /TS#24627 /AF#1040
PELLETS1/2                      Pellets                 EACH              22.170                 75.000             1,662.75
       TN-157674 /TS#24620
PELLETS1/2                      Pellets                 EACH              21.910                 75.000             1,643.25
       TN-157673 /TS#24614
PELLETS1/2                      Pellets                 EACH              28.160                 75.000             2,112.00
       TN-157672 /TS#24606 /AF#1038
PELLETS1/2                      Pellets                 EACH              27.960                 75.000             2,097.00
       TN-157688 /TS#24665
PELLETS1/2                      Pellets                 EACH              37.820                 75.000             2,836.50
       TN-157689 /TS#24667
PELLETS1/2                      Pellets                 EACH              33.860                 75.000             2,539.50


                                                                                             Net Invoice:         36,925.50
                                                                                                 Freight:              0.00
                                                                                              Sales Tax:                 0.00
                                                                                           Invoice Total:          36,925.50
                                                                              Page:                    2



Convergen Energy WI LLC                                     Invoice Number: 0020392-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                 Invoice Date: 4/13/2020
                                           Invoice
                                                              Salesperson:

                                                              Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                            Customer P.O.: 109476
White Pine, MI 49971
                                                                  Ship VIA:

Contact:                                                            Terms: Net 30 Days




Item Code                    Description             UM        Quantity                Price               Amount

       TN-157690 /TS#24662




                                                                                        Net Invoice:         36,925.50
                                                                                            Freight:              0.00
                                                                                         Sales Tax:                 0.00
                                                                                      Invoice Total:          36,925.50
                                                                                Page:                    1



Convergen Energy WI LLC                                       Invoice Number: 0020407-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                   Invoice Date: 4/14/2020
                                           Invoice
                                                                Salesperson:

                                                                Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                  Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                              Customer P.O.: 109476
White Pine, MI 49971
                                                                    Ship VIA:

Contact:                                                              Terms: Net 30 Days




Item Code                    Description             UM          Quantity                Price               Amount

PELLETS1/2                   Pellets                 EACH              33.900                 75.000            2,542.50
       TN-157702 /TS#24686
PELLETS1/2                   Pellets                 EACH              31.420                 75.000            2,356.50
       TN-157703 /TS#24688




                                                                                          Net Invoice:          4,899.00
                                                                                              Freight:              0.00
                                                                                           Sales Tax:                 0.00
                                                                                        Invoice Total:          4,899.00
                                                                                   Page:                    1



Convergen Energy WI LLC                                          Invoice Number: 0020408-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                      Invoice Date: 4/15/2020
                                              Invoice
                                                                   Salesperson:

                                                                   Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                     Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                                 Customer P.O.: 109476
White Pine, MI 49971
                                                                       Ship VIA:

Contact:                                                                 Terms: Net 30 Days




Item Code                       Description             UM          Quantity                Price               Amount

PELLETS1/2                      Pellets                 EACH              21.400                 75.000            1,605.00
       TN-157745 /TS#24703 /AF#1045
PELLETS1/2                      Pellets                 EACH              22.780                 75.000            1,708.50
       TN-157744 /TS#24702
PELLETS1/2                      Pellets                 EACH              23.980                 75.000            1,798.50
       TN-157743 /TS#24699
PELLETS1/2                      Pellets                 EACH              21.240                 75.000            1,593.00
       TN-157742 /TS#24695




                                                                                             Net Invoice:          6,705.00
                                                                                                 Freight:              0.00
                                                                                              Sales Tax:                 0.00
                                                                                           Invoice Total:          6,705.00
                                                                                   Page:                    1



Convergen Energy WI LLC                                          Invoice Number: 0020427-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                      Invoice Date: 4/16/2020
                                              Invoice
                                                                   Salesperson:

                                                                   Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                     Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                                 Customer P.O.: 109476
White Pine, MI 49971
                                                                       Ship VIA:

Contact:                                                                 Terms: Net 30 Days




Item Code                       Description             UM          Quantity                Price               Amount

PELLETS1/2                      Pellets                 EACH              36.410                 75.000             2,730.75
       TN-157771 /TS#24509
PELLETS1/2                      Pellets                 EACH              27.760                 75.000             2,082.00
       TN-157772 /TS#24513
PELLETS1/2                      Pellets                 EACH              25.940                 75.000             1,945.50
       TN-157776 /TS#24718 /AF#1047
PELLETS1/2                      Pellets                 EACH              22.510                 75.000             1,688.25
       TN-157775 /TS#24714
PELLETS1/2                      Pellets                 EACH              22.430                 75.000             1,682.25
       TN-157774 /TS#24712
PELLETS1/2                      Pellets                 EACH              22.930                 75.000             1,719.75
       TN-157773 /TS#24704 /AF#1046




                                                                                             Net Invoice:         11,848.50
                                                                                                 Freight:              0.00
                                                                                              Sales Tax:                 0.00
                                                                                           Invoice Total:          11,848.50
                                                                                   Page:                    1



Convergen Energy WI LLC                                          Invoice Number: 0020456-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                      Invoice Date: 4/17/2020
                                              Invoice
                                                                   Salesperson:

                                                                   Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                     Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                                 Customer P.O.: 109476
White Pine, MI 49971
                                                                       Ship VIA:

Contact:                                                                 Terms: Net 30 Days




Item Code                       Description             UM          Quantity                Price               Amount

PELLETS1/2                      Pellets                 EACH              28.810                 75.000             2,160.75
       TN-157816 /TS#24737 /AF#1050
PELLETS1/2                      Pellets                 EACH              22.040                 75.000             1,653.00
       TN-157815 /TS#24731
PELLETS1/2                      Pellets                 EACH              21.920                 75.000             1,644.00
       TN-157814 /TS#24729
PELLETS1/2                      Pellets                 EACH              22.270                 75.000             1,670.25
       TN-157813 /TS#24728
PELLETS1/2                      Pellets                 EACH              30.390                 75.000             2,279.25
       TN-157812 /TS#24719 /AF#1048
PELLETS1/2                      Pellets                 EACH              27.270                 75.000             2,045.25
       TN-157811 /TS#24720 /AF#1049




                                                                                             Net Invoice:         11,452.50
                                                                                                 Freight:              0.00
                                                                                              Sales Tax:                 0.00
                                                                                           Invoice Total:          11,452.50
                                                                                   Page:                    1



Convergen Energy WI LLC                                          Invoice Number: 0020457-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                      Invoice Date: 4/20/2020
                                              Invoice
                                                                   Salesperson:

                                                                   Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                     Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                                 Customer P.O.: 109476
White Pine, MI 49971
                                                                       Ship VIA:

Contact:                                                                 Terms: Net 30 Days




Item Code                       Description             UM          Quantity                Price               Amount

PELLETS1/2                      Pellets                 EACH              33.360                 75.000             2,502.00
       TN-157859 /AF#1053 /TS#24768
PELLETS1/2                      Pellets                 EACH              25.290                 75.000             1,896.75
       TN-157855 /AF#1054 /TS#24758
PELLETS1/2                      Pellets                 EACH              25.390                 75.000             1,904.25
       TN-157854 /AF#1052 /TS#24756
PELLETS1/2                      Pellets                 EACH              19.950                 75.000             1,496.25
       TN-157853 /TS#24751
PELLETS1/2                      Pellets                 EACH              21.800                 75.000             1,635.00
       TN-157852 /TS#24749
PELLETS1/2                      Pellets                 EACH              24.040                 75.000             1,803.00
       TN-157851 /TS#24747
PELLETS1/2                      Pellets                 EACH              29.460                 75.000             2,209.50
       TN-157850 /AF#1051 /TS#24738
PELLETS1/2                      Pellets                 EACH              27.740                 75.000             2,080.50
       TN-157856 /TS#24763
PELLETS1/2                      Pellets                 EACH              27.220                 75.000             2,041.50
       TN-157857 /TS#24767
PELLETS1/2                      Pellets                 EACH              29.170                 75.000             2,187.75
       TN-157858 /TS#24770
PELLETS1/2                      Pellets                 EACH              25.950                 75.000             1,946.25
       TN-157860 /TS#24775
PELLETS1/2                      Pellets                 EACH              27.290                 75.000             2,046.75
       TN-157861 /TS#24779




                                                                                             Net Invoice:         23,749.50
                                                                                                 Freight:              0.00
                                                                                              Sales Tax:                 0.00
                                                                                           Invoice Total:          23,749.50
                                                                                   Page:                    1



Convergen Energy WI LLC                                          Invoice Number: 0020472-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                      Invoice Date: 4/21/2020
                                              Invoice
                                                                   Salesperson:

                                                                   Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                     Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                                 Customer P.O.: 109476
White Pine, MI 49971
                                                                       Ship VIA:

Contact:                                                                 Terms: Net 30 Days




Item Code                       Description             UM          Quantity                Price               Amount

PELLETS1/2                      Pellets                 EACH              27.150                 75.000            2,036.25
       TN-157888 /TS#24797 /AF#1055
PELLETS1/2                      Pellets                 EACH              24.300                 75.000            1,822.50
       TN-157887 /TS#24793
PELLETS1/2                      Pellets                 EACH              20.980                 75.000            1,573.50
       TN-157886 /TS#24791
PELLETS1/2                      Pellets                 EACH              20.800                 75.000            1,560.00
       TN-157885 /TS#24790




                                                                                             Net Invoice:          6,992.25
                                                                                                 Freight:              0.00
                                                                                              Sales Tax:                 0.00
                                                                                           Invoice Total:          6,992.25
                                                                                   Page:                    1



Convergen Energy WI LLC                                          Invoice Number: 0020504-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                      Invoice Date: 4/22/2020
                                              Invoice
                                                                   Salesperson:

                                                                   Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                     Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                                 Customer P.O.: 109476
White Pine, MI 49971
                                                                       Ship VIA:

Contact:                                                                 Terms: Net 30 Days




Item Code                       Description             UM          Quantity                Price               Amount

PELLETS1/2                      Pellets                 EACH              31.260                 75.000            2,344.50
       TN-157939 /TS#24814 /AF#1057
PELLETS1/2                      Pellets                 EACH              22.370                 75.000            1,677.75
       TN-157938 /TS#24812
PELLETS1/2                      Pellets                 EACH              19.980                 75.000            1,498.50
       TN-157937 /TS#24810
PELLETS1/2                      Pellets                 EACH              19.810                 75.000            1,485.75
       TN-157936 /TS#24807
PELLETS1/2                      Pellets                 EACH              30.380                 75.000            2,278.50
       TN-157935 /TS#24798 /AF#1056




                                                                                             Net Invoice:          9,285.00
                                                                                                 Freight:              0.00
                                                                                              Sales Tax:                 0.00
                                                                                           Invoice Total:          9,285.00
                                                                                   Page:                    1



Convergen Energy WI LLC                                          Invoice Number: 0020516-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                      Invoice Date: 4/23/2020
                                              Invoice
                                                                   Salesperson:

                                                                   Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                     Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                                 Customer P.O.: 109476
White Pine, MI 49971
                                                                       Ship VIA:

Contact:                                                                 Terms: Net 30 Days




Item Code                       Description             UM          Quantity                Price               Amount

PELLETS1/2                      Pellets                 EACH              29.340                 75.000            2,200.50
       TN-157961 /TS#24826 /AF#1060
PELLETS1/2                      Pellets                 EACH              24.760                 75.000            1,857.00
       TN-157960 /TS#24823
PELLETS1/2                      Pellets                 EACH              26.880                 75.000            2,016.00
       TN-157959 /TS#24820
PELLETS1/2                      Pellets                 EACH              28.250                 75.000            2,118.75
       TN-157958 /TS#24815 /AF#1059




                                                                                             Net Invoice:          8,192.25
                                                                                                 Freight:              0.00
                                                                                              Sales Tax:                 0.00
                                                                                           Invoice Total:          8,192.25
                                                                                   Page:                    1



Convergen Energy WI LLC                                          Invoice Number: 0020534-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                      Invoice Date: 4/24/2020
                                              Invoice
                                                                   Salesperson:

                                                                   Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                     Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                                 Customer P.O.: 109476
White Pine, MI 49971
                                                                       Ship VIA:

Contact:                                                                 Terms: Net 30 Days




Item Code                       Description             UM          Quantity                Price               Amount

PELLETS1/2                      Pellets                 EACH              31.760                 75.000            2,382.00
       TN-157973 /TS#24841 /AF#1063
PELLETS1/2                      Pellets                 EACH              27.200                 75.000            2,040.00
       TN-157972 /TS#24837
PELLETS1/2                      Pellets                 EACH              22.700                 75.000            1,702.50
       TN-157971 /TS#24834 /AF#1062
PELLETS1/2                      Pellets                 EACH              25.850                 75.000            1,938.75
       TN-157970 /TS#24827 /AF#1061




                                                                                             Net Invoice:          8,063.25
                                                                                                 Freight:              0.00
                                                                                              Sales Tax:                 0.00
                                                                                           Invoice Total:          8,063.25
                                                                                   Page:                    1



Convergen Energy WI LLC                                          Invoice Number: 0020548-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                      Invoice Date: 4/27/2020
                                              Invoice
                                                                   Salesperson:

                                                                   Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                     Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                                 Customer P.O.: 109476
White Pine, MI 49971
                                                                       Ship VIA:

Contact:                                                                 Terms: Net 30 Days




Item Code                       Description             UM          Quantity                Price               Amount

PELLETS1/2                      Pellets                 EACH              25.480                 75.000             1,911.00
       TN-158018 /TS#24872
PELLETS1/2                      Pellets                 EACH              24.330                 75.000             1,824.75
       TN-158019 /TS#24879
PELLETS1/2                      Pellets                 EACH              23.600                 75.000             1,770.00
       TN-158020 /TS#24880
PELLETS1/2                      Pellets                 EACH              33.040                 75.000             2,478.00
       TN-158017 /TS#24856 /AF#1067
PELLETS1/2                      Pellets                 EACH              33.130                 75.000             2,484.75
       TN-158016 /TS#24855 /AF#1068
PELLETS1/2                      Pellets                 EACH              29.190                 75.000             2,189.25
       TN-158012 /TS#24859
PELLETS1/2                      Pellets                 EACH              33.760                 75.000             2,532.00
       TN-158013 /TS#24864
PELLETS1/2                      Pellets                 EACH              22.010                 75.000             1,650.75
       TN-158014 /TS#24866
PELLETS1/2                      Pellets                 EACH              26.320                 75.000             1,974.00
       TN-158015 /TS#24869
PELLETS1/2                      Pellets                 EACH              27.400                 75.000             2,055.00
       TN-158011 /TS#24854 /AF#1066
PELLETS1/2                      Pellets                 EACH              23.710                 75.000             1,778.25
       TN-158010 /TS#24851
PELLETS1/2                      Pellets                 EACH              22.630                 75.000             1,697.25
       TN-158009 /TS#24849
PELLETS1/2                      Pellets                 EACH              30.730                 75.000             2,304.75
       TN-158008 /TS#24842 /AF#1064




                                                                                             Net Invoice:         26,649.75
                                                                                                 Freight:              0.00
                                                                                              Sales Tax:                 0.00
                                                                                           Invoice Total:          26,649.75
                                                                                   Page:                    1



Convergen Energy WI LLC                                          Invoice Number: 0020568-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                      Invoice Date: 4/28/2020
                                              Invoice
                                                                   Salesperson:

                                                                   Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                     Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                                 Customer P.O.: 109476
White Pine, MI 49971
                                                                       Ship VIA:

Contact:                                                                 Terms: Net 30 Days




Item Code                       Description             UM          Quantity                Price               Amount

PELLETS1/2                      Pellets                 EACH              29.040                 75.000            2,178.00
       TN-158059 /TS#24893 /AF#1070
PELLETS1/2                      Pellets                 EACH              23.200                 75.000            1,740.00
       TN-158058 /TS#24980
PELLETS1/2                      Pellets                 EACH              25.540                 75.000            1,915.50
       TN-158057 /TS#24896 /AF#1069




                                                                                             Net Invoice:          5,833.50
                                                                                                 Freight:              0.00
                                                                                              Sales Tax:                 0.00
                                                                                           Invoice Total:          5,833.50
                                                                                   Page:                    1



Convergen Energy WI LLC                                          Invoice Number: 0020569-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                      Invoice Date: 4/29/2020
                                              Invoice
                                                                   Salesperson:

                                                                   Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                     Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                                 Customer P.O.: 109476
White Pine, MI 49971
                                                                       Ship VIA:

Contact:                                                                 Terms: Net 30 Days




Item Code                       Description             UM          Quantity                Price               Amount

PELLETS1/2                      Pellets                 EACH              28.700                 75.000            2,152.50
       TN-158091 /TS#24907 /AF#1075
PELLETS1/2                      Pellets                 EACH              23.370                 75.000            1,752.75
       TN-158090 /TS#24906 /AF#1076
PELLETS1/2                      Pellets                 EACH              21.960                 75.000            1,647.00
       TN-158089 /TS#24902
PELLETS1/2                      Pellets                 EACH              22.380                 75.000            1,678.50
       TN-158088 /TS#24900
PELLETS1/2                      Pellets                 EACH              29.110                 75.000            2,183.25
       TN-158087 /TS#24894 /AF#1071




                                                                                             Net Invoice:          9,414.00
                                                                                                 Freight:              0.00
                                                                                              Sales Tax:                 0.00
                                                                                           Invoice Total:          9,414.00
                                                                                   Page:                    1



Convergen Energy WI LLC                                          Invoice Number: 0020588-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                      Invoice Date: 4/30/2020
                                              Invoice
                                                                   Salesperson:

                                                                   Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                     Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                                 Customer P.O.: 109478
White Pine, MI 49971
                                                                       Ship VIA:

Contact:                                                                 Terms: Net 30 Days




Item Code                       Description             UM          Quantity                Price               Amount

PELLETS1/2                      Pellets                 EACH              22.100                 75.000            1,657.50
       TN-158107 /TS#24918 /AF#1080
PELLETS1/2                      Pellets                 EACH              35.400                 75.000            2,655.00
       TN-158106 /TS#24915
PELLETS1/2                      Pellets                 EACH              31.970                 75.000            2,397.75
       TN-158105 /TS#24912




                                                                                             Net Invoice:          6,710.25
                                                                                                 Freight:              0.00
                                                                                              Sales Tax:                 0.00
                                                                                           Invoice Total:          6,710.25
                                                                                        Page:                    1



Convergen Energy WI LLC                                              Invoice Number: 0020626-IN
600 Liberty St
Green Bay WI 54304
(920) 432-3200                                                          Invoice Date: 5/1/2020
                                                  Invoice
                                                                       Salesperson:

                                                                       Tax Schedule: NONTAX




L'Anse Warden Electric Co.                                         Customer Number: LWEC
P.O. Box 695
29639 Willow Road                                                     Customer P.O.:
White Pine, MI 49971
                                                                           Ship VIA:

Contact:                                                                     Terms: Net 30 Days




Item Code                        Description                UM          Quantity                 Price               Amount

MANAGEMENT FEE                   Management Fee             EACH                1.000             10,000.000           10,000.00
       May 2020 Management Fee




                                                                                                  Net Invoice:         10,000.00
                                                                                                      Freight:              0.00
                                                                                                   Sales Tax:                 0.00
                                                                                                Invoice Total:          10,000.00
